—Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Goldstein, J.), rendered August 5, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied the suppression of the gun found in the vehicle occupied by the defendant (see, People v Sanchez, 192 AD2d 562 [decided herewith]).
Furthermore, the trial court’s charge on the statutory presumption of possession of a weapon (see, Penal Law § 265.15 [3]) was proper (see, People v Sanchez, supra). Thompson, J. P., Balletta, Miller and Pizzuto, JJ., concur.